Title: To George Washington from David Waterbury, 13 August 1781
From: Waterbury, David
To: Washington, George


                        
                            Sir
                            Camp White Plains Augt 13th 1781
                        
                        Agreeable to your Excellency’s Orders I send enclosed the Papers from a Flag now at Stamford from Lloyd’s
                            Neck which were sent to me from Major Humphry’s with a desire to forward them immediately to Head Quarters. I have the
                            Honour to be Your Excellency’s most Obedt Humble Servant
                        
                            David Waterbury

                        
                     Enclosure
                                                
                            
                                Sir
                                 c.13 August 1781
                            
                            Some time A Go I Came down from Newburgh the west side of the North River of A desire to go on Longisland
                                in A flag as they went from here but was unhappily Disappointed I stayed A  here A month as
                                    negh as I can Recollect I not being acquainted with getting A flag when I came from home I had
                                not A permit from his Excelency Governor Clinton I was advised to send and get one which I did but after I had sent I
                                heard that they would not Recieve flags on the Island I advised with my friends at Norwalk what to do as I had such A
                                desire to see my Parents that I had not seen for above 5 Years and that I was Married just before the war I left the
                                island when the British was hourly expected in I went away in such A hurry that I Could not Carry away what my Parents
                                would have Given me I was in A strait from some particular things and with the advice of my friends
                                I went over in A wail boat from this side & it was not my Choice I am now Returned in A
                                flag with A few things I heard by A flag before I came from the island that I had A permit Come and that I might
                                return and have so done and I beg leave of his Excelency that I might return with my few things to my family if I have transgrssed I ask forgiveness and I hope that
                                his Exalency will Enquire my Caracter of Col. Lutelo who quartered at our hous last winter he knows that we are good
                                friends to Amarica and wish it well I am sorry to make you so much trouble I am A wife to Able Belknap Esqr. at
                                Newburgh I am mentioned in the flag at New Winsor but it is A mistake
                            
                                Hannah Belknap
                            
                        
                        
                     Enclosure
                                                
                            

                                May it Please your honnour, c.13 August 1781
                                
                            
                            I Sarah James Wife of Allen James in south Kingston in the State of Rohod issland by Permission of the
                                General Assembly to come to Long island and to Return back as my mother went to Long island Just before the Island
                                given up & died there not Long ago and I being the only Child she had and Left me a Considerble
                                    Valley Interest to me so I had Liberte from the state of Rohed island and Likewise a flag
                                granted from Cornal Ledger at New London (and was Landed by the flag there and) now got Liberty to
                                come here but could not get my  my Papers to send head Quarters see if they would give me
                                Liberty to have what I had Left me & I could not get it may it Please your honour to grant me Liberty to
                                Return home to my family & I shall Take it a great faviour,
                            
                                Sarah James
                            
                        
                        
                    